              Case 17-12560-BLS         Doc 4568     Filed 01/19/21    Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                                )   Chapter 11
                                                      )
WOODBRIDGE GROUP OF COMPANIES, LLC,                   )   Case No. 17-12560 (BLS)
et al.,                                               )
                                                      )   (Jointly Administered)
                             Remaining Debtors.       )

                    ORDER SCHEDULING OMNIBUS HEARING DATE


               IT IS HEREBY ORDERED, that the following omnibus hearing date has been

scheduled in the above-captioned matter:

             DATE                             TIME

         February 10, 2021                    10:30 a.m. (Eastern Time) (Omnibus Hearing)


               IT IS HEREBY FURTHER ORDERED that the hearing shall take place at the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor,

Courtroom No. 1, Wilmington, Delaware 19801 before the Honorable Brendan L. Shannon.




 Dated: January 19th, 2021                   BRENDAN L. SHANNON
 Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE
